*419ON PETITIONER’S MOTION FOR ENFORCEMENT OF WRIT OF MANDAMUS
PER CURIAM.
Petitioner has filed a motion to enforce our prior writ of mandamus issued in this case. We deny the motion because the relief the petitioner now seeks is different from the relief we granted in the prior writ of mandamus. Petitioner seeks to enforce an order directing the circuit court to accept a suit petitioner filed against Horace Sermon and a complaint attached in which petitioner listed Aramark Food Service Corp. and Ivan Williams as defendants. The current motion, however, seeks to enforce mandamus in a different suit filed against defendant S. Mangham Tate.
Denied.